DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-10, drawn to a method for fabricating a multi-layer contact plate, classified in B23K1/20.
Invention II. Claims 11-20, drawn to a multi-layer contact plate, classified in H01M50/531.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as by additive manufacturing, or a method without inserting the brazing material into the first and second holes. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species (claim 10 is a Markush grouping of the two species; upon election the elected species ):
Species 1A: wherein the first hole and the second hole are different sizes (claim 10; claim 19);
Species 1B: wherein the first hole and the second hole are the same size (claim 10; claim 20.

Species 1A and 1B are independent or distinct because they require mutually exclusive features, i.e., the relative size of the first and second holes are mutually exclusive to each other. In addition, these species are not obvious variants of each other based on the current record.
Claims 1 and 11 are generic to the following disclosed patentably distinct species:
Species 2A: wherein the first and second holes are offset from each other (FIG. 13A)
Species 2B: wherein the first and second holes are not offset from each other (e.g., FIG. 13B)
Species 2A and 2B are independent or distinct because they require mutually exclusive features, i.e., relative location of the first and second holes are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Claims 1 and 11 are generic to the following disclosed patentably distinct species:
Species 3A: the third conductive layer crimps the second conductive layer (FIG. 14A);
Species 3B: laser tacking is implemented between the first and third conductive layers (FIG. 14B);
Species 3C: laser tacking is implemented between the first, second and third conductive layers (FIG. 14C);
Species 3D: spot-welding tacking is implemented between the first and third conductive layers (FIG. 14D);
Species 3E: spot-welding tacking is implemented between the first and second conductive layers and between the second and third conductive layers (FIG. 14E);
Species 3F: a ‘tulip’ shaped hole is defined in the third conductive layer for tacking the first and third conductive layers (FIG. 14F);
Species 3G: punch-press tacking is implemented between the first and third conductive layers (FIG. 14G);
Species 3H: tacking by flat tox tacking by tox is implemented between the first and third conductive layers (FIG. 14H).
 Species 3A-3H are independent or distinct because they require mutually exclusive features, i.e., the method and structure of stacking the first, second and third layers are mutually exclusive from one another. In addition, these species are not obvious variants of each other based on the current record.
Claims 1 and 11 are generic to the following disclosed patentably distinct species:
Species 4A: FIG. 15, VAR1, circular holes;
Species 4B: FIG. 15, VAR2, pill-shaped holes;
Species 4C: FIG. 15, VAR3, rectangular-shaped holes;
Species 4D: FIG. 15, VAR4, triangular-shaped holes;
Species 4E: FIG. 15, VAR5, hexagonal-shaped holes;
Species 4A-4E are independent or distinct because they require mutually exclusive features, i.e., the shapes of the species are mutually exclusive to each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each mutually exclusive species of Species 1A-1B, 2A-2B, 3A-3H, and 4A-4E would require different search queries to be adequately searched.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined (Species 1A or 1B AND Species 2A or 2B AND Species 3A or 3B or 3C or 3D or 3E or 3F or 3G or 3H AND Species 4A or 4B or 4C or 4D or 4E) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON BARTON/Examiner, Art Unit 1721

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721